48DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 5 of remarks, filed November 24th, 2020, with respect to the rejections of claims 1, 2, 6, 7, 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Euteneuer et al. in view of Green.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Euteneuer et al. (US 2013/0153627 A1).
Regarding claim 1, Euteneuer et al. disclose a device for stabilizing bone, comprising: a staple fig. 1 (100) member including a bridge fig. 1 (104) connecting a first leg fig. 1 (102a) to a second leg fig. 1 (102b); and a resilient arm fig. 1 (122b, 122d) elongated between a fixed end and a free end, the fixed end projecting from the first leg and/or from an end region of the bridge adjoining the first leg, wherein at least a portion of the resilient arm intermediate the fixed and free ends is inwardly adjacent to an upper region of the first leg fig. 4, wherein there is an absence of material between the at least a portion of the resilient arm and the first leg figs. 1 and 4, and wherein the resilient arm is configured to elastically deform towards, and relative to, the first leg [0058-0060]. 
Regarding claim 2, Euteneuer et al. disclose the device of claim 1, wherein the staple member has a stressed configuration in which the first and second legs are 
Regarding claim 3, Euteneuer et al. disclose the device of claim 2, wherein the resilient arm and the first leg collectively have a maximum width (see fig. below), and wherein the resilient arm is configured to be elastically deformable to reduce the maximum width while the staple member remains in the stressed configuration (see fig. below, [0058-0060]). 

    PNG
    media_image1.png
    515
    502
    media_image1.png
    Greyscale


Regarding claim 5, Euteneuer et al. disclose the device of claim  1, wherein the fixed end of the resilient arm is farther than the free end from the bridge (see fig. below). 

    PNG
    media_image2.png
    463
    345
    media_image2.png
    Greyscale

Regarding claim 8, Euteneuer et al. disclose the device of claim 1, wherein one of the fixed and free ends of the resilient arm is an upper end and the other of the fixed and free ends of the resilient arm is a lower end (see fig. below), and wherein the first 

    PNG
    media_image3.png
    463
    402
    media_image3.png
    Greyscale

	Regarding claim 9, Euteneuer et al. disclose the device of claim 1, wherein the resilient arm is spaced from the staple member along an entire length of the resilient arm, except at the fixed end [0047] fig. 4 (108), when the device is in a relaxed configuration fig. 4. 
Regarding claim 10, Euteneuer et al. disclose the device of claim 1, wherein the resilient arm has a curved longitudinal axis (see fig. below).

    PNG
    media_image4.png
    612
    652
    media_image4.png
    Greyscale

Regarding claim 11, Euteneuer et al. disclose the device of claim 1, wherein the resilient arm is a first resilient arm fig. 4 (122b), further comprising a second resilient arm fig. 4 (122d) projecting from the second leg and/or from an end region of the bridge fig. 4 (104) adjoining the second leg. 
Regarding claim 12, Euteneuer et al. disclose the device of claim 11, wherein the staple member has a stressed configuration (dashed line in fig. below) in which the first and second legs are parallel to one another, and in which a minimum distance between the first resilient arm and the second resilient arm is less than a minimum distance between the first leg and the second leg (see fig. below).

    PNG
    media_image5.png
    463
    402
    media_image5.png
    Greyscale

Regarding claim 13, Euteneuer et al. disclose the device of claim 12, wherein the first resilient arm and the second resilient arm are configured to deform elastically to increase the minimum distance between the first resilient arm and the second resilient arm while the staple member remains in the stressed configuration (see fig. below).

    PNG
    media_image6.png
    463
    402
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US 2013/0153627 A1) in view of Green (US 5,089,009 A).
Regarding claim 6, Euteneuer et al. disclose the device of claim 1.However, Euteneuer et al. do not disclose wherein the staple member has a relaxed 
Regarding claim 6, Green discloses wherein the staple member has a relaxed configuration, and wherein the first and second legs extend convergently fig. 2a (B) of Green from the bridge along their respective longitudinal axes in the relaxed configuration [col. 4, lines 21-34 of Green].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Euteneuer et al. with those of Green as the converging legs taught by Green may be beneficial to additionally provide compressive forces similar to forces on the bridge of the staple taught by Euteneuer et al. These additional compressive forces may be desirable if the two bone fragments to be held together are undesirably, substantially separated. 
Regarding claim 7, Euteneuer et al. and Green disclose the device of claim 1, wherein the device has a relaxed configuration, wherein a line intersects the fixed end and the free end of the resilient arm, and wherein the line is within 30 degrees of parallel to a longitudinal axis of the first leg when device is in the relaxed configuration [0014, 0015, 0048 of Euteneuer et al. as it would have been obvious to one having ordinary skill in the art at the time of filing to construct the staple of Euteneuer et al. and Green since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art]. 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US 2013/0153627 A1) in view of Coleman et al. (US 2017/0202552 A1).
Regarding claim 14, Euteneuer et al. disclose the device of claim 1.
However, Euteneuer et al. do not disclose wherein the device is composed of a nickel titanium alloy.  Rather, Euteneuer et al. teach the device being composed of PEEK [claim 8]. 
Regarding claim 14, Coleman et al. disclose wherein the device is composed of a nickel titanium alloy [0035] or PEEK [0036]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Euteneuer et al. with those of Coleman et al. as the invention taught by Euteneuer et al. is meant to be constructed with a “sheet-like material”, for example, nickel titanium alloys (i.e. “shape memory nitinol”) as it is a known alternative material used to form the staple device.
Regarding claim 15, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member defines a plane fig. 5 of Coleman et al., and wherein the staple member and the resilient arm have the same thickness as one another orthogonal to the plane (see fig. below).


    PNG
    media_image7.png
    199
    514
    media_image7.png
    Greyscale

Regarding claim 16, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member and the resilient arm are formed integrally with one another [0035 of Coleman et al.].
Regarding claim 17, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the device is only one discrete piece [0035 of Coleman et al.].
Regarding claim 18, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member has at least three legs connected to one another by the bridge [0035 of Coleman et al., “may include two or more fixation means… such as… staple legs”].
Regarding claim 19, Euteneuer et al. and Coleman et al. disclose the device of claim  1, wherein each leg is located in a hole formed in a bone or bone fragment [0053 of Euteneuer et al.].
Regarding claim 20, Euteneuer et al. and Coleman et al. disclose a method of stabilizing bone using the device of claim 1, the method comprising: selecting the device of claim 1; drilling a first hole and a second hole in bone; and inserting the first leg and the resilient arm into the first hole, and the second leg into the second hole 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775